        Case 19-41410           Doc 11      Filed 06/14/19 Entered 06/14/19 23:43:29                   Imaged
                                          Certificate of Notice Pg 1 of 3


                                     UNITED STATES BANKRUPTCY COURT
                                           Eastern District of Missouri
                                        Thomas F. Eagleton U.S. Courthouse
                                       111 South Tenth Street, Fourth Floor
                                               St. Louis, MO 63102


In re:                                                            Case No.: 19−41410 − A659
Elizabeth Ann Sapienza                                            Chapter: 7
Debtor(s)



                                             DISCHARGE OF DEBTOR(S)


It appearing that the debtor(s) is/are entitled to a discharge,
IT IS ORDERED THAT:
The debtor(s) is/are granted a discharge under section 727 of title 11, United States Code, (the Bankruptcy Code).

The holder of any claim for unpaid pre−petition child support is entitled to have the Trustee provide such creditor
with notice of the creditor's right to use the services of the state child support enforcement agency and supply such
creditor with the address and telephone number of the state child support enforcement agency and an explanation of
the creditor's rights to payment in the bankruptcy case. Any creditor may request such notice and information by
writing the Trustee. Such creditor is further entitled to have the Trustee provide the creditor with (i) notice of the
granting of the discharge, (ii) any last known address of the debtor, (iii) the debtor's most recent employer, and (iv)
information concerning other claims on which the debtor may be liable following the discharge. Failure to request
such information from the Trustee shall be a waiver of the right to receive such notice from the Trustee.


                                                                  BY THE COURT



                                                                  U. S. Bankruptcy Judge




Dated: 6/11/19
St. Louis, Missouri
Rev. 12/17 3180




                      SEE PAGE 2 OF THIS ORDER FOR IMPORTANT INFORMATION.
        Case 19-41410           Doc 11     Filed 06/14/19 Entered 06/14/19 23:43:29                    Imaged
                                         Certificate of Notice Pg 2 of 3

                                EXPLANATION OF BANKRUPTCY DISCHARGE
                                         IN A CHAPTER 7 CASE

      This court order is not a dismissal of the case and it does not determine how much money, if any, the trustee
will pay to creditors.
Collection of Discharged Debts Prohibited
      The discharge prohibits any attempt to collect from the debtor a debt that has been discharged. For example, a
creditor is not permitted to contact a debtor by mail, phone, or otherwise, to file or continue a lawsuit, to attach wages
or other property, or to take any other action to collect a discharged debt from the debtors. [In a case involving
community property: There are also special rules that protect certain community property owned by the debtor's
spouse, even if that spouse did not file a bankruptcy case.] A creditor who violates this order can be required to pay
damages and attorney's fees to the debtor.

      However, a creditor may have the right to enforce a valid lien, such as a mortgage or security interest, against
the debtors' property after the bankruptcy, if that lien was not avoided or eliminated in the bankruptcy case. This
discharge does not stop creditors from collecting from anyone else who is also liable on the debt, such as an insurance
company or a person who cosigned or guaranteed a loan. Also, a debtor may voluntarily pay any debt that has been
discharged.
Debts That are Discharged
       The chapter 7 discharge order eliminates a debtor's legal obligation to pay a debt that is discharged. Most, but
not all, types of debts are discharged if the debt existed on the date the bankruptcy case was filed. (If this case was
begun under a different chapter of the Bankruptcy Code and converted to chapter 7, the discharge applies to debts
owed when the bankruptcy case was converted.)

Debts that are Not Discharged.

     Some of the common types of debts which are not discharged in a chapter 7 bankruptcy case are:

     a. Debts for most taxes;

     b. Debts incurred to pay nondischargeable taxes applicable only to cases filed after October 17, 2005;

     c. Debts that are domestic support obligations applicable only to cases filed after October 17, 2005;

     d. Debts for most student loans;

     e. Debts for most fines, penalties, forfeitures, or criminal restitution obligations;

     f. Debts for most personal injuries or death caused by the debtor's operation of a motor vehicle while
     intoxicated;

     g. Some debts which were not properly listed by the debtors in time to permit the creditor to file a proof of
     claim, if required, or file a timely request to determine dischargeability;

     h. Debts that the bankruptcy court specifically has decided or will decide in this bankruptcy case are not
     discharged;
     i. Debts for which the debtor has given up the discharge protections by signing a reaffirmation agreement in
     compliance with the Bankruptcy Code requirements for reaffirmation of debts.

     j. Debts owed to certain pension, profit sharing, stock bonus, other retirement plans, or to the Thrift Savings
     Plan for federal employees for certain types of loans from these plans applicable only to cases filed after
     October 17, 2005.


       This information is only a general summary of the bankruptcy discharge. There are exceptions to these
general rules. Because the law is complicated, you may want to consult an attorney to determine the exact
effect of the discharge in this case.
              Case 19-41410            Doc 11      Filed 06/14/19 Entered 06/14/19 23:43:29                          Imaged
                                                Certificate
                                               United Statesof Notice  Pg 3Court
                                                                Bankruptcy  of 3
                                               Eastern District of Missouri
In re:                                                                                                     Case No. 19-41410-kss
Elizabeth Ann Sapienza                                                                                     Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0865-4                  User: admin                        Page 1 of 1                          Date Rcvd: Jun 12, 2019
                                      Form ID: 3180                      Total Noticed: 17


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 14, 2019.
db             +Elizabeth Ann Sapienza,   7129 Leona,    Saint Louis, MO 63116-2714
cr             +Home Point Financial Corporation,   394 Wards Corner Rd Ste 180,     Loveland, OH 45140-8362
24162808       +Barnes Jewish Hospital,   PO Box 954450,    Saint Louis, MO 63195-4450
24162814       +Federal Loan Servicing,   PO Box 60610,    Harrisburg, PA 17106-0610
24162815       +Homepoint Mortgage Corp,   4894 Greenville Avenue,    Dallas, TX 75206-4120
24162818       +Nissan Motor Acceptance,   PO Box 660360,    Dallas, TX 75266-0360
24162819       +One Advantage,   7650 Magna Drive,    Belleville, IL 62223-3366

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
24162807       +EDI: ATTWIREBK.COM Jun 13 2019 05:23:00       AT&T,   PO Box 5093,     Carol Stream, IL 60197-5093
24162809       +EDI: CAPITALONE.COM Jun 13 2019 05:23:00       Capital One,    PO Box 30285,
                 Salt Lake City, UT 84130-0285
24162810       +EDI: WFNNB.COM Jun 13 2019 05:23:00      Comenity Bank/The Limited,      PO Box 659728,
                 San Antonio, TX 78265-9728
24162811       +EDI: WFNNB.COM Jun 13 2019 05:23:00      Comenity Bank/Victoria’s Secret,      Attn: Bankruptcy,
                 PO Box 182125,   Columbus, OH 43218-2125
24162812       +EDI: DISCOVER.COM Jun 13 2019 05:23:00       Discover Financial,     PO Box 3025,
                 New Albany, OH 43054-3025
24162813       +E-mail/Text: bknotice@ercbpo.com Jun 13 2019 01:27:44        Enhanced Recovery Corp,
                 8014 Bayberry Road,   Jacksonville, FL 32256-7412
24162816        EDI: IRS.COM Jun 13 2019 05:23:00      IRS,    1222 Spruce Street,     Mail Stop 5334 STL,
                 Saint Louis, MO 63103
24162817       +E-mail/Text: ecfnotices@dor.mo.gov Jun 13 2019 01:27:22        MDOR,    PO Box 475,
                 301 West High Street,   Jefferson City, MO 65101-1517
24162820       +EDI: PHINELEVATE Jun 13 2019 05:23:00       Rise Credit,    PO Box 101808,
                 Fort Worth, TX 76185-1808
24162821       +EDI: RMSC.COM Jun 13 2019 05:23:00      Synchrony Bank/Old Navy,      Attn: Bankruptcy,
                 PO Box 965060,   Orlando, FL 32896-5060
                                                                                                TOTAL: 10

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 14, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 11, 2019 at the address(es) listed below:
              Jennifer P. Alter-Rieken   on behalf of Debtor Elizabeth Ann Sapienza jalter@brinkmanandalter.com,
               kristie0606@gmail.com
              Office of US Trustee   USTPRegion13.SL.ECF@USDOJ.gov
              Seth A Albin   albintrustee@albinlawstl.com,
               assist@albinlawstl.com;salbin@ecf.axosfs.com;egillen@albinlawstl.com
                                                                                            TOTAL: 3
